ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for transfer to disability inactive status for, or discipline of, respondent Michael B. Smith upon allegations that he misappropriated money from his client trust account, failed to maintain appropriate trust account books and records, failed to timely file and pay individual and employer tax returns and engaged in a pattern of neglect and misrepresentation to clients, and that he suffers from a depressive condition that prevents him from competently representing clients; and
WHEREAS, respondent has waived his rights pursuant to Rules 14 and 28, Rules on Lawyers Professional Responsibility (RLPR), admits the factual statements in the petition, and has entered into a stipulation with the Director in which they jointly recommend his transfer to disability inactive status pursuant to Rule 28, RLPR; that the *56reinstatement hearing provided for m Rules 18 and 28(d), RLPR, not be waived; and that as part of any reinstatement proceeding, the allegations of misconduct admitted to by respondent shall be considered; and
WHEREAS, this court has independently reviewed the record and agrees with the jointly recommended disposition of this matter,
IT IS HEREBY ORDERED that respondent Michael B. Smith is transferred to disability inactive status and any reinstatement is subject to the conditions jointly agreed to as set out above.
BY THE COURT:
/s/ A.M. Sandy Keith A.M. (Sandy) Keith Chief Justice